DETAILED ACTION
This Office action is in reply to correspondence filed 15 February 2022 in regard to application no. 16/842,998.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a method (process), system (machine) or computer-readable medium (manufacture).  The claim(s) recite(s) converting data about payments into other aggregated data in no particular manner, providing a service in no particular manner, receiving information which has been or is converted in no particular manner, associating data to service providers, and sending information to the providers based on some of the available information.
Aggregating payments to payees and sending information to a payee’s lockbox are fundamental business practices and commercial interactions, and so fall within the “[clertain methods of organizing human activity” exception.  Further, in the absence of 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
.As the claims only manipulate information related to check payments, lockbox destinations and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”. See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 11, which has the most, includes a processor and data storage device with instructions.  These elements are recited at a high degree of generality and the applicant is explicitly clear, ¶31, that just about any kind of computing device imaginable will suffice, as the computer “can be a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile or cellular telephone such as a smart phone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine”.
The computer only performs generic computer functions of sending, receiving and manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.

The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection. For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Response to Arguments
Applicant’s arguments, see pp. 7 and 9-11, filed 15 February 2022, with respect to rejections made under 35 U.S.C. §§ 112(d) and 103 have been fully considered and are persuasive.  The rejections of claims on these bases have been withdrawn. 

Applicant's arguments filed 15 February 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Receiving files by a check service is abstract, and adding “electronic” does nothing more than bring it into the technological environment of computers.  Mapping payees to lockbox service providers is something that can be done with pen and paper.  Sending a file to a check service is, again, abstract, and the use of “electronic” has already been addressed.
additional (non-abstract) claim elements, considered individually and as an ordered combination, amount to significantly more than the abstract idea.
The applicant has made no reasoned argument as to why the claims ought to be thought not to recite abstraction, has made no reasoned argument that they improve the functioning of a computer, invoke a particular machine, transform matter or provide additional elements that go beyond generally linking the abstract idea to a particular technological environment.  The applicant has made no reasoned argument to attempt to show that any of the non-abstract claim elements, considered individually and as an ordered combination, amount to significantly more than the abstract idea.
The claims are not patent eligible and the rejection is maintained.

Conclusion
As no rejection is made under § 102 or 103, a brief review of the state of the art just prior to the filing of the claimed invention is in order.  In the previous Office action, claims were rejected based on various combinations of Geer, Mauller et al., Skala, Fossella et al., Dani et al., Vijayvergia et al., Kumar et al., Nepomniachtchi et al., Smith et al. and Prasad et al.  As the claims have been amended, further search and consideration were conducted.
id.]
Oritung et al. (U.S. Patent No. 7,809,616) disclose a system to verify correct depositing of checks [title] that provides its service with “customers of a lockbox service” where invoices have been “issued to a plurality of different recipients”, and the work is performed “by a computer associated with the lockbox service”. [Col. 17, lines 1-7]
But none of these, alone or combined, disclose the entire process claimed herein, and in particular the movement and combination of data to provide aggregated payments in a file sent to a lockbox service provider which has been mapped to individual payees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694